 1                                                                         Hon. Barbara J. Rothstein
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
      REBECCA L. HARRINGTON and
10    STEVEN W. HARRINGTON, individually                 NO. 2:18-cv-01357-BJR
11    and as a marital community composed
      thereof,                                           AGREED ORDER PERMITTING
                                                         AMENDMENT OF COMPLAINT
12
                             Plaintiffs,
13           v.
14    SAFEWAY, INC., a foreign corporation;
      BCI COCA-COLA BOTTLING
15
      COMPANY OF LOS ANGELES, LLC, a
16    foreign limited liability company, and
      JOHN DOES 1-5,
17
                             Defendants.
18

19
            The parties hereto, through counsel, stipulate that the subjoined Order may be permitted to
20
     enter pursuant to Fed R. Civ. Pro. 15(a)(2).
21
            Dated this 3rd day of December, 2018.
22
     COGDILL NICHOLS REIN WARTELLE ANDREWS               TURNER KUGLER LAW, PLLC
23

24   /s/ Todd C. Nichols                                 /s/ John T. Kugler

25
      AGREED ORDER PERMITTING AMENDMENT OF                     COGDILL NICHOLS REIN
      COMPLAINT - 1                                             WARTELLE ANDREWS
                                                               3232 Rockefeller Avenue
                                                                 Everett, WA 98201
                                                                   (425) 259-6111
                                                                   (425) 259-6435
     Todd C. Nichols #15366                            John T. Kugler, WSBA #19960
 1

 2
                                               ORDER
 3
            Based upon the foregoing stipulation of the parties, it is hereby ORDERED, ADJUDGED,
 4
     and DECREED that the Plaintiffs may file their Amended Complaint in the form filed at Dkt. No.
 5
     13 as Attachment 1.
 6

 7          Dated this 11th day of December, 2018.

 8

 9

10
                                                       A
                                                       Barbara Jacobs Rothstein
                                                       U.S. District Court Judge
11

12

13

14
     Presented by:                                     Approved for entry;
15                                                     Notice of presentation waived:
16   COGDILL NICHOLS REIN WARTELLE ANDREWS             TURNER KUGLER LAW, PLLC
17
   /s/ Todd C. Nichols                                 /s/ John T. Kugler
18 By: Todd C. Nichols #15366                          John T. Kugler, WSBA #19960
   Attorney for Plaintiff                              Attorney for Defendant Safeway
19 3232 Rockefeller Ave.                               6523 California Ave. SW, #454
   Everett, WA 98201                                   Seattle, WA 98136-1833
20 (425) 259-6111                                      (206) 659-0679
   todd@cnrlaw.com                                     john@turnerkuglerlaw.com
21

22

23

24

25
      AGREED ORDER PERMITTING AMENDMENT OF                   COGDILL NICHOLS REIN
      COMPLAINT - 2                                           WARTELLE ANDREWS
                                                             3232 Rockefeller Avenue
                                                               Everett, WA 98201
                                                                 (425) 259-6111
                                                                 (425) 259-6435
